FILED
                            NOT FOR PUBLICATION                             DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10102

               Plaintiff - Appellee,             D.C. No. 1:99-cr-05060-AWI

 v.
                                                 MEMORANDUM*
RAUL CHAVEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Raul Chavez appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chavez contends that he is entitled to a sentence reduction under

Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to Chavez’s

contention, Amendment 782 did not lower his offense level calculation under

U.S.S.G. § 2D1.1(c). See U.S.S.G. app. C, amend. 782 (Supp. 2014). Thus, the

district court lacked authority to reduce his sentence. See 18 U.S.C. § 3582(c)(2);

Leniear, 574 F.3d at 674.

      AFFIRMED.




                                          2                                   15-10102